Citation Nr: 0734128	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  01-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen a claim of service connection for low 
back disability.

In a February 2003 decision, the Board reopened the veteran's 
claim, and in June 2003, remanded it to the RO for further 
development.

When this matter was again before the Board in November 2004, 
the Board denied service connection for low back disability.  
The veteran appealed the Board's November 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in an August 2005 order granted the parties' 
joint motion for remand, vacating the Board's November 2004 
decision and remanding the case for compliance with the terms 
of the joint motion.

In April 2006, the Board again remanded this claim for 
further development.

The veteran testified at a Board hearing held at the local VA 
office in July 2002.  In July 2007, the Board informed the 
veteran that the Veterans Law Judge who conducted the hearing 
was no longer employed by the Board and advised him that he 
was entitled to another hearing.  The Board stated that if 
the veteran did not respond to the letter within 30 days from 
the date of the letter, it would assume that he did not want 
an additional hearing.  To date, the veteran has not 
responded and thus the Board will adjudicate his claim based 
on the current record.






FINDINGS OF FACT

With resolution of reasonable doubt in the veteran's favor, 
the medical evidence shows that the veteran's degenerative 
disc disease of the lumbar spine had its onset during 
service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
degenerative disc disease of the lumbar spine.  This 
represents a complete grant of the benefit sought on appeal.  
Thus, a discussion of VA's duties to notify and assist is 
unnecessary.

In his statements and testimony, the veteran maintains that 
service connection is warranted for degenerative disc disease 
of the lumbar spine because he has had chronic low back 
problems since a low back injury that occurred when he fell 
from a ladder during service in 1957.  The veteran notes that 
he received in-service care for the condition and he cites 
lay and medical evidence that links his degenerative disc 
disease of the lumbar spine to the in-service injury.  

The veteran has degenerative disc disease of the lumbar spine 
and this case turns on whether the condition is related to 
any incident of service origin, and in particular, to a 
documented 1957 in-service fall from a ladder.  As such, 
although the Board has reviewed in detail the four volumes of 
lay and medical evidence, the Board will focus on the 
evidence that addresses whether the condition is related to 
service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  

In a July 2002 statement, the veteran's treating physician, 
Dr. Mohammad Yunus, indicated that the veteran had chronic 
lower back pain due to an injury in 1957.  

The examiner who conducted the May 2003 VA spine examination 
essentially opined that it was less likely than not that the 
veteran's low back disability was related to service; 
however, as the Board noted in the April 2006 remand, in the 
joint motion to remand that was granted by the Court in 
August 2005, the parties agreed that the examination and 
opinion was not adequate for rating purposes.  As such, the 
Board will not consider this evidence in the adjudication of 
the appeal.

In an undated medical report that was filed at the Board in 
February 2006, Dr. Aliya Ali noted that the veteran's report 
of the in-service injury was documented in the record, and 
that based on the veteran's report of continuing symptoms and 
a review of the medical records, which show an absence of 
evidence of "another insult or injury to the lumbar area," 
his lumbar disability had its onset in service.  In support, 
Dr. Ali explained that the extent of the veteran's low back 
disability was out of proportion to the normal aging process 
and could only be explained by some previous injury.  

In a July 2006 statement, an individual reported that she had 
been friends with the veteran for approximately 60 years, 
since they attended elementary school together.  She added 
that the have remained in touch over the years and continued 
to reside in the same town and saw each other regularly.  She 
stated that she was aware that the veteran injured his back 
while in the Navy when he fell off a ladder while aboard ship 
and reported that he had experienced back pain ever since.

In a March 2007 statement, Dr. Yunus noted the veteran's in-
service back injury and stated that he had low back pain that 
radiated to his right lower extremity since then.

In compliance with the Board's April 2006 remand 
instructions, in April 2007 the veteran was afforded another 
formal VA examination.  Based on his examination of the 
veteran and a review of his claims folder, the physician 
stated that he was unable to opine as to whether the 
veteran's degenerative disc disease of the lumbar spine at 
L3-L4 was related to service without resorting to 
speculation.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Thus, the Board must assess the veteran's competence to 
report sustaining a low back injury during service, his 
report that he has suffered from low back problems since that 
time, as well as his credibility.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  In Barr and Washington, the 
Court noted that a veteran was competent to testify to 
factual matters of which he had first-hand knowledge, and 
citing its earlier decision in Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), held that lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the personal knowledge of 
the witness; see also 38 C.F.R. § 3.159(a)(2) (2007).

In this capacity, the Board notes that the veteran and his 
friend are competent to report that the veteran has had low 
back problems since the documented in-service injury, which, 
has now been diagnosed as degenerative disc disease of the 
lumbar spine.  Layno, 38 C.F.R. § 3.159(a)(2).  

There are two positive medical opinions, the July 2002 
statement of Dr. Yunus, who attributed the veteran's chronic 
lower back pain due to an injury in 1957, and more 
significantly, Dr. Ali's undated report that was filed with 
VA in February 2006 in which he opined, based on his review 
of the record, that the veteran's low back disability had its 
onset in service.  In doing so, Dr. Ali offered a cogent 
rationale in support of his assessment.  By contrast, the 
physician who performed the April 2007 VA examination stated 
that he was unable to opine as to whether the veteran's 
degenerative disc disease of the lumbar spine at L3-L4 was 
related to service without resorting to speculation.  In 
light of the foregoing, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that service connection 
is warranted for degenerative disc disease of the lumbar 
spine.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


